Walton, J.
This is an action to recover damages for an alleged breach of the plaintiff’s close. The defendant justifies under a right of way. We think his justification is complete. The land in question is a strip thirty-two feet wide, and was reserved by the owners for a street. It is so expressed in a deed from them to the defendant’s grantor. The land conveyed by the deed is described as bounded on the east by a strip of land thirty-two feet wide, " reserved for a street, and no other purpose.”
After such a clear and emphatic dedication of the land to the purposes of a street, and a sale of land bounded upon it as a street, it was not within the power of the owners, nor of anyone holding a title derived from them, to defeat the right of the grantee or the right of one holding under him, to use the land as a street. A street is, ecc vi termini, a public thoroughfare, and may be used as such. Bou. Law Diet. (15th ed.) Street.
The effect of such a dedication has been so fully considered, and the authorities so fully cited, in a recent decision by this court, that further consideration of the question at this time is deemed unnecessay. We refer to Bartlett v. Bangor, 67 Maine, 460.
Mr. Dillon’s statement of the law is as follows: " While a mere survey of land, by the owner, into lots, defining streets, etc., wiil not, without a sale, amount to a dedication, yet a sale of lots with reference to such plat, or describing lots as bounded by streets, will amount to an immediate and irrevocable dedication of the latter, binding upon both vendor and vendee.” 2 Dill. *329Municipal Corporations, § 503 ; and see Stetson v. Dow, 16 Gray, 372.

Judgment for defendant.

Peters, C. J., Danforth, Libbey, Emery and Haskell, JJ., concurred.